DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant has amended claims 1-4, 9-13, 18-21 and 26-29 in the amendment filed on 11/4/2021. Claims 1-4, 6-13, 15-21, 23-29 and 31-33 are currently pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-13, 15-21, 23-29 and 31-33 have been fully considered but they are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 18 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
	As per claim 1, the claim recites “generating a media item recommendation for said subsequent user, wherein said generating comprises determining whether to recommend said media item based on the calculated degree of relevance” which contains subject matter which was not described in the specification. Clarification or correction is respectfully required.
	
	As per claim 9, the claim recites “generating a media item recommendation for said user, wherein said generating comprises determining whether to recommend said media item based on the calculated degree of relevance” which contains subject matter which was not described in the specification. Clarification or correction is respectfully required.
	
	As per claim 18, the claim recites “generating a media item recommendation for said subsequent user, wherein said generating comprises determining whether to recommend said media item based on the calculated degree of relevance” which 
	
	As per claim 26, the claim recites “generating a media item recommendation for said user, wherein said generating comprises determining whether to recommend said media item based on the calculated degree of relevance” which contains subject matter which was not described in the specification. Clarification or correction is respectfully required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out what is included or excluded by the claim language.

	As per claims 1, 9, 18 and 26; the claims recite the term “whether” as being indefinite in that it fails to point out what is included or excluded by the claim language. However, it is unclear. Such limitation is not defined by the claimed language. Appropriate correction is required.

	As per claims 2, 10, 19 and 27; claims 2 and 19 recite “displaying said media item recommendation on a graphical interface of a device of said subsequent user”, and displaying said media item recommendation on a graphical interface of a device of said user” which are indefinite or contradicted when their parent claims 1, 9, 18 and 26 respectively determined that NOT to recommend said media item based on the calculated degree of relevance as an optional selection according to the term “whether”.
	
	Note, the dependent claims are also rejected because they depend on or do not remedy the deficiencies inherited by their parent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/13/2022